Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to the application filed on 08/05/2021. Currently, claims 1-20 are pending in the application.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are in claim 5:

an interface configured to
a data processing unit including one or more processors and configured to

Note that the specification describes these interface/processors/processing units as “a computer or server 902 having one or more central processing units (CPU) 904 in communication with a communication module 906, one or more input/output devices (I/O) 910 and at least one storage device 908, [0048]”.  As such these elements are deemed to include tangible hardware comprising more than a mere processor, and as such are not considered prong one abstract ideas under the new 101 Guidance as discussed in detail below.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Analysis - 35 USC § 101

The new 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (Vol. 84 No. 4, Jan 7, 2019, pp 50-57) has been applied and the claims are deemed as being Patent Eligible based on the following analysis:

Step 1: Statutory Category (Is the claim to a processes, machines, manufactures and compositions of matter)? Yes.  Claims 1, 9 and 13 recite a series of steps and, therefore is a process, and claim 5 recites a data processing apparatus. 

Streamlined Analysis, Step 2A - Prong 1: Judicial Exception Recited (Does the claim recite an abstract idea, law of nature, or natural phenomenon)? Yes. Claims 1, 5, 9 and 13 recite mathematical concept where they recite limitations such as calculate or calculating, and deblend or deblending dataset.

Streamlined Analysis, Step 2A - Prong 2: Integrated into a Practical Application (Does the claim recite additional elements that integrate the exception into a practical application of the exception)? Yes.  Claims recite the combination of additional limitations that falls under “Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018”.

Step 2B: Claim provides an Inventive Concept (Does the claim recite additional elements that amount to significantly more than the recited judicial exception)? N/A

Thus, claims 1-20 are deemed Patent Eligible under 35 U.S.C. § 101.  



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LI et al (US 20170082761 A1 / US-provisional-application US 62093791 filed on Dec, 18, 2014).

Regarding claim 1, Figure 1 of LI discloses a method for deblending seismic data, the method comprising: 
obtaining a first non-blended dataset (u in equation 1, [0024]-[0025]) and a second blended dataset  (b in equation 1, [0024]-[0025]) related to a same surveyed area ([0004] and [0045]); 
transforming the first non-blended dataset in a model domain ([0038]-[0041]); 
deblending the second blended dataset using the transformed first dataset to obtain deblended second dataset ([0038]-[0041], Figure 1, output deblending record); and 
generating an image of the underground formation using the deblended second dataset ([0045]-[0046]).

Regarding claim 2, Figure 1 of LI discloses that the method of claim 1, wherein the second blended dataset is deblended by an inversion method (box 2 in Figure 1) using sparseness weights derived from the transformed first dataset ([0045] and [0058] and [0061]).

Regarding claim 3, Figure 1 of LI discloses that the method of claim 1, wherein the deblending of the second blended dataset is performed using an anti-leakage/matching method ([0045]; level of blending noise leaking though should be well below background noise).




Regarding claim 4, Figure 1 of LI discloses that the method of claim 1, wherein the deblending of the second blended dataset is performed using a model domain masking, scaling or shaping function derived using the transformed first dataset ([0023]-[0026]; shaping and scaling is done).

Regarding claim 5, Figure 1 of LI discloses a data processing apparatus for imaging gas and oil reservoirs in an underground formation ([0004] and [0045]), the apparatus comprising: 
an interface  ([0006]-[0007]) configured to obtain a first non-blended dataset (u in equation 1, [0024]-[0025]) and a second blended dataset (b in equation 1, [0024]-[0025]) acquired over the underground formation; and 
a data processing unit ([0006]-[0007]) including one or more processors and configured to transform the first non-blended dataset in a model domain ([0038]-[0041], modeling is done); 
to deblend the second blended dataset using the transformed first dataset to obtain a deblended second dataset (Figure 1, output deblending record, [0038]-[0041]); and 
to generate an image of underground formation using the deblended second dataset ([0045]).

Regarding claim 6, Figure 1 of LI discloses that the data processing apparatus of claim 5, wherein the data processing unit uses an inversion method (box 2 in Figure 1) with sparseness weights derived from the transformed first dataset to deblend the second blended dataset ([0045] and [0058] and [0061]).

Regarding claim 7, Figure 1 of LI discloses that the data processing apparatus of claim 5, wherein the data processing unit uses an anti-leakage/matching method to deblend the second blended dataset ([0045]; level of blending noise leaking though should be well below background noise).

Regarding claim 8, Figure 1 of LI discloses that the data processing apparatus of claim 5, wherein the data processing unit uses a model domain masking, scaling or shaping function derived using the transformed first dataset to deblend the second blended dataset ([0023]-[0026]; shaping and scaling is done).

Regarding claim 9, Figure 1 of LI discloses a non-transitory computer readable recording medium storing executable codes that when executed by a computer ([0009], storing medium is in the computer) make the computer perform a method for deblending seismic data, the method comprising: 
obtaining a first non-blended dataset (u in equation 1 of LI, [0024]-[0025]) and a second blended dataset (b in equation 1 of LI) related to a same surveyed area ([0045]); 
transforming the first non-blended dataset in a model domain ([0038]-[0041]; data modeling is done); 
deblending the second blended dataset using the transformed first dataset to obtain deblended second dataset (Figure 1, output deblending record, [0038]-[0041]); and 
generating an image of the underground formation using the deblended second dataset ([0004] and [0045]).

Regarding claim 10, Figure 1 of LI discloses that the non-transitory computer readable recording medium of claim 9, wherein the second blended dataset is deblended by an inversion method (box 2 in Figure 1) using sparseness weights derived from the transformed first dataset ([0045] and [0058] and [0061]).

Regarding claim 11, Figure 1 of LI discloses that the non-transitory computer readable recording medium of claim 9, wherein the deblending of the second blended dataset is performed using an anti-leakage/matching method ([0045]; level of blending noise leaking though should be well below background noise).

Regarding claim 12, Figure 1 of LI discloses that the non-transitory computer readable recording medium of claim 9, wherein the deblending of the second blended dataset is performed using a model domain masking, scaling or shaping function derived using the transformed first dataset ([0023]-[0026]; shaping and scaling is done).

Regarding claim 13, Figure 1 of LI discloses a seismic exploration method for imaging gas and oil reservoirs in an underground formation ([0004] and [0045]), the method comprising: 
obtaining a first non-blended dataset (u in equation 1 of LI, [0024]-[0025]) and a second blended dataset (b in equation 1 of LI) over the underground formation; 
calculating a model dataset emulating the second blended dataset based on the first dataset by numerically blending the first non-blended dataset based on shot locations and times extracted from the second blended dataset ([0003] and [0038]-[0041]); 
deblending the second blended dataset using the model dataset to obtain at least one deblended second dataset (Figure 1, output deblending record, [0038]-[0041]); and 
generating an image of the underground formation based on the at least one deblended second dataset ([0004] and [0045]).

Regarding claim 14, Figure 1 of LI discloses that the method of claim 13, wherein the deblending includes comparing blend noise of blended first non-blended dataset and of the second blended dataset ([0026], [0041], [0045] and [0059]).

Regarding claim 15, Figure 1 of LI discloses that the method of claim 13, wherein the model dataset is used to mitigate cross-talk noise in the second blended dataset by: blending the model dataset to form a continuous recording trace; pseudo-blending the continuous recording trace; calculating a cross-talk estimate based on the pseudo-blended continuous recording trace; and subtracting the cross-talk noise estimate from the second blended dataset ([0006], [0019] and [0045] of LI).

Regarding claim 16, Figure 1 of LI discloses that the method of claim 13, further comprising: generating a changemap including anticipated signal to blend noise ratios evaluated based on the model dataset ([0059] of LI).

Regarding claim 17, Figure 1 of LI discloses that the method of claim 16, wherein the changemap is used to derive space-time sparseness weights used to deblend the second blended dataset ([0057]-[0058] of LI).



Regarding claim 18, Figure 1 of LI discloses that the method of claim 16, wherein the changemap is used to derive filters to be applied to the second blended dataset ([0053] of LI, weights are for filter).

Regarding claim 19, Figure 1 of LI discloses that the method of claim 13, wherein the first non-blended dataset has been obtained by deblending a first blended seismic dataset (equation 16, By employing the nonmonotone ADM, first approximation of unblended data u can be obtained from blended data, [0048]).

Regarding claim 20, Figure 1/2 of LI discloses that the method of claim 13, wherein the first non-blended dataset and the second blended dataset are acquired intertwined during a same survey (Figure 1 and 2 of POOLE).


Examiner Notes

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAJA AHMAD/Primary Examiner, Art Unit 2813